Case 2:19-cr-20768-PDB-EAS ECF No. 27-5, PageID.124 Filed 02/14/20 Page 1 of 24




                  EXHIBIT F
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.125       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 2 of 24
                                                                                           last night. : Detroit

 MY SUBREDDITS                                                                                                                   MORE
                      POPULAR - ALL - RANDOM - USERS | NEWS - ASKREDDIT - FUNNY - GIFS - WORLDNEWS - GAMING - TODAYILEARNED - PICS     » -
                                                                                                                                   - AWW




    -. · reddit
     ••
                                          ~·
                                          D
                                          D
                                                                                               Want to join? Log in or sign up in seconds. | English

  comments
      Welcome to Reddit.                                                         ×        search
      Come for the cats, stay
      for the empathy.
                                                                                       this post was submitted on 10 Nov 2019
        BECOME A REDDITOR                 and
                                                                                       723 points (98% upvoted)
                                          start
                                                                                       shortlink: https://redd.it/dub714
      exploring
                         I was robbed at gunpoint on at Cass
                                                                                      I
   723                   and Palmer (WSU Campus) last
                         night. Discussion
                         ~            -    (self.Detroit)    username
                                               - ~ Ir-;::::::::=_~
                         submitted 12 days ago by _brodre midtown
                                                                                     ~ password
                                                                  ---====------====----.-I- I_ ----,II
                                                                                                  -                                      •
                           This is one of the safest areas in                                 remember me     reset password               login
                           Detroit, crawling with WSU police. I
                           was held at gunpoint getting into my
                           Jeep, told to keep my head down or
                           he’d “fucking kill me”. Two black dudes,
                           probably mid 20s ran up as I was
                           getting into my car. Stole my phone,
                           wallet, airpods, and my car.
                           Told me to get out of the car and walk
                           the other way and if I turned around i’d                                                      Choose what
                           get shot. He got half a block down                                                            the experts use!
                           before a WSU police car drove up next
                           to me (just casually patrolling). I ran
                           up and frantically told the officer what                                                            BUY NOW
                           just happened.
                           Long story short, both men were in
                           custody within 30 mins, Im getting all                                        Submit a new link
                           my stuff back within a couple days
                           minus my car which is totaled after
                           they ran from the police.                                                 Submit a new text post
                           Gun was “hot” - fully loaded with one in
                           the chamber, safety off. I could’ve been
                           shot and killed last night in one of the                       <   >    discussions in r/Detroit                     X

                           safest areas in Detroit.



                                                                                          -
                                                                                          48 · 110 comments
                           Just want to spread awareness. This                                     Tesla unveils radical, sci-fi, stainless-
                                                                                              Get an ad-free experience with special
                                                                                                   steel pickup
                           shit is still happening.                                           benefits, and directly support Reddit.

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                 1/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.126       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 3 of 24
                                                                                           last night. : Detroit



   top 200 comments
                         240 comments         share


                                   show all 240
                                                          save     hide   report
                                                                                                   I       Get Reddit Premium
                                                                                                                                         I
   sorted by: best

                                                                                      Detroit
                  Want to add to the discussion?
                                                                                       join       41,163 Detroiters
                         Post a comment!
                                                                                            210 Detroiters
                              CREATE AN ACCOUNT                                       Welcome to r/Detroit.
                                                                                      A place for anyone to discover news and events
                                                                                      happening in the city of Detroit.
        [–] taoistextremist virginia park      70 points 12 days ago
                                                                                      Find local stories and discussion for anything
       This seems to be a pattern of two guys on Cass finding                         related to Detroit including music, the auto
       people alone and holding them at gun point. I assume                           industry, local finds, food, urban planning and
                                                                                      development, politics, art, photography, no ruin
       they can't all be different people, but are they all the
                                                                                      porn, sports and more.
       same and it's these same two guys who are now in
                                                                                      View the complete rules.
       custody? I'm hoping that's the case at least.
        permalink    embed    save    report       reply
                                                                                      Visiting Detroit? See the list of things to do-
                                                                                      2018 edition! while you're in town or quickly see
             [–] _brodre midtown [S] 75 points 12 days ago                            a map of all our favorite restaurants in the city
                                                                                      proper and larger Metro Area.
             yes i'm going to a police line up in about 10
                                                                                      Annual events: See the list!
             minutes to identify them hopefully. they were
                                                                                      New development: View renderings!
             arrested within 30 minutes, i'm so lucky the police
             were literally right there.                                              The Detroit Wiki Read Write Here
             permalink    embed      save    parent       report    reply
                                                                                      Let's chat! /rDetroit channel on Discord
                  [–] xdeeman 14 points 11 days ago
                                                                                      Related Communities:
                  Not doubting you but how can you do a line-up
                                                                /r/LiveInDetroit
                  without seeing them, or seeing them only a
                                                                /r/DetroitJobs
                  split second - probably with a hoodies on as
                                                                /r/DetroitSports
                  well.
                                                                                      /r/WayneState
                  permalink    embed        save    parent    report reply
                                                                                      /r/Michigan
                       [–] winhill former detroiter         7 points 11 days ago      /r/MichMeet
                       they can conduct a voice lineup, where they /r/BikeDetroit
                       have the suspects speak to see if the victim /r/MetroDetroit
                       can recognize a voice.                       /r/DownRiver

                       it's chilling that this is still happening, but                /r/Hamtramck

                       not unsurprising. OP, glad you're safe.                        /r/WindsorOntario
                                                                                      /r/MotorCityKitties
                       permalink     embed         save    parent    report reply
                                                                                      /r/DetroitRedWings
                  [–] _Exxcelsior 8 points 11 days ago
                                                                                      /r/DetroitLions
                  Why do they need a lineup if they got caught in
                                                                  /r/DetroitPistons
                  a stolen vehicle with loaded guns?
                                                                                      /r/DetroitCityFC
                  permalink    embed        save    parent    report reply
                                                                                      /r/MichiganGamers
                       [–] _brodre midtown [S] 11 points 11 days ago                                                       a community for 11 years
                       they weren’t caught in the vehicle, they
                       bailed out of the moving car and ran. they                       <     >    discussions in r/Detroit                    X

                       were chased. but they did say they had my                        48 · 110 comments
                       keys on him, so i’m with you. not sure why.                                     Tesla unveils radical, sci-fi, stainless-
                                                                                                       steel pickup
                       permalink     embed         save    parent    report reply


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                   2/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.127       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 4 of 24
                                                                                           last night. : Detroit
                            [–] hydrangeasinbloom 10 points 11 days ago

                            Helps to make the charges stick.
                            permalink       embed         save   parent     report   reply

                            [–] _Exxcelsior 3 points 11 days ago

                            That makes more sense. Thanks for
                            explaining and glad you made it out OK.
                            permalink       embed         save   parent     report   reply
                                                                                                                             Choose what
             [–] AlkarinValkari Downtown           24 points 12 days ago                                                     the experts use!
             That's what I was thinking as well. Wonder if it's
             the same 2 guys who have been robbing people at
                                                                                                                                BUY NOW
             gun point there. About time Justice gets served to
             these idiots.
             permalink    embed      save    parent       report    reply
                                                                                             MODERATORS                       message the moderators
        [–] LeftDetroitThrowAway iraqicamel's pants               320 points 12 days ago
                                                                                              DougDante Mod
       Sorry man. On a positive note, WSUPD takes crime like
                                                             sixwaystop313
       this personally when it happens on campus. They don’t BDCanuck Woodbridge
       screw around.                                         kurttheflirt Midtown
        permalink    embed    save    report       reply                                      Stratiform Berkley
                                                                                                                            about moderation team »
             [–] joecomatose 105 points 12 days ago

             +1. used to work with WSUPD. they are top notch
             permalink    embed      save    parent       report    reply

                  [–] LeftDetroitThrowAway iraqicamel's pants                41 points 12 days ago

                  Yep, same here although mostly with the investigators. Hank was awesome.
                  permalink    embed        save    parent       report   reply

                       [–] joecomatose 5 points 11 days ago

                       Hank is fing legendary lol
                       permalink     embed         save    parent    report    reply

                            [–] LeftDetroitThrowAway iraqicamel's pants                2 points 11 days ago

                            Hank was great to work with. I saw he retired a few years ago. Super friendly,
                            helped me with the CPL process, and was incredibly good at his job.
                            permalink       embed         save   parent     report   reply

                  [–] ryhntyntyn 3 points 11 days ago

                  Tigh was really great. I worked with an ex WSUPD named Richard who was a colossal dick
                  though.
                  permalink    embed        save    parent       report   reply

             [–] Probablynotclever 40 points 11 days ago

             Yeah, they'll do a great job apprehending them, but Detroit DAs actually call people saying "I
             think we're going to drop the charges. Detroit doesn't have the money to pursue this," then
             try to keep you on the phone until you agree. Happened to me when I got assaulted on WSU
             campus.
             permalink    embed      save    parent       report    reply                      <     >   discussions in r/Detroit                X

                  [–] LeftDetroitThrowAway iraqicamel's pants                28 points 11 days ago
                                                                                                48 · 110 comments
                                                                      Teslaaunveils
                  Zero arguments here. Even better is when someone commits    violetradical,
                                                                                     crime sci-fi, stainless-
                                                                                             and 36th
                                                                      steel pickup
                  District has them right back out on the street.

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                 3/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.128       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 5 of 24
                                                                                           last night. : Detroit

                  “Felon in possession, attempted murder, and vehicle theft? 5% of a $10000 bond. I might
                  know a guy if you need any help paying that.”
                  permalink    embed        save    parent       report    reply

        [–] MonsieurAK eastern market         83 points 12 days ago

       Glad you’re ok and that they were apprehended quickly.
        permalink    embed    save    report       reply

        [–] Mozvalgi 62 points 12 days ago

       Sorry that happened to you. It's truly horrible. What time did it happen?
        permalink    embed    save    report       reply

             [–] _brodre midtown [S] 79 points 12 days ago

             around 6:15pm
             permalink    embed      save    parent       report    reply

                  [–] FLMC7067 boston edison              56 points 12 days ago

                  That's fucking brazen. Glad you we not physically harmed and they were caught so quick.
                  permalink    embed        save    parent       report    reply

                       [–] pinsir_me_timbers 33 points 12 days ago

                       Yeah it’s not surprising they got picked up that fast though, fucking idiots. It’s
                       considered a pretty safe area for a reason now. You can’t really prevent this sort of
                       thing other than by what the police did here. Their presence will deter most of this sort
                       of crime but there’s still the truly stupid ones that haven’t been picked up yet.
                       permalink     embed         save    parent       report   reply

                            [–] ryhntyntyn 1 point 11 days ago

                            How safe is it considered?
                            permalink       embed         save    parent    report    reply

                                 [–] pinsir_me_timbers 3 points 11 days ago

                                 Pretty
                                 permalink         embed         save   parent     report   reply

                  [–] meowcat187 16 points 12 days ago

                  That's crazy! Bunch of idiots. Did you have a nice jeep or was it old?
                  permalink    embed        save    parent       report    reply

                       [–] _brodre midtown [S] 31 points 12 days ago

                       2015 grand cherokee overland, it was nice
                       permalink     embed         save    parent       report   reply

                            [–] meowcat187 2 points 12 days ago

                            Pretty crazy man.
                            permalink       embed         save    parent    report    reply

                            [–] P_e_r_p_e_t_u_a_l 2 points 11 days ago

                            Hemi?
                            permalink       embed         save    parent    report    reply

                                 [–] _brodre midtown [S] 3 points 11 days ago                       <   >   discussions in r/Detroit                 X

                                 yes                                                                48 · 110 comments

                                 permalink         embed         save   parent     report   reply            Tesla unveils radical, sci-fi, stainless-
                                                                                                             steel pickup
                            [–] dat2ndRoundPickdoh 1 point 12 days ago

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                         4/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.129       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 6 of 24
                                                                                           last night. : Detroit

                            was?
                            permalink     embed    save    parent       report    reply

                                 [–] _brodre midtown [S] 19 points 12 days ago

                                 ya it’s totaled in impound now
                                 permalink    embed       save    parent       report    reply

                                      [–] jaron_bric Brownstown           5 points 12 days ago

                                      Glad you’re safe. That’s one form of justice in and of itself. However, I think
                                      the other cherry-on-top justice here is that you’ll get to sue them/their
                                      families for the car, emotional damages, attorney fees, etcetera. Sounds like
                                      they may not have much but hopefully I’m wrong.
                                      permalink    embed         save    parent       report   reply

                                           [–] _brodre midtown [S] 30 points 12 days ago

                                           i’m pretty sure they don’t have anything. but i’m definitely pressing
                                           charges. i could’ve easily been killed.
                                           permalink      embed         save    parent    report     reply

                                                 [–] jaron_bric Brownstown              11 points 12 days ago

                                                 Meanwhile I think your insurance will get you a new car, maybe not
                                                 ACTUALLY but to some extent, too since the incident wasn’t your
                                                 fault and it occurred where you live. Sorry this happened and you
                                                 have all of this rigamarole to deal with now but now you can pass on
                                                 your experiences to others like you’re doing here and hopefully it
                                                 helps the whole community out in some way.
                                                 permalink       embed         save   parent     report   reply

                                           [–] PushinDonuts metro detroit               1 point 11 days ago

                                           Problem is if they were out robbing people at gunpoint they don't have
                                           anything to sue for
                                           permalink      embed         save    parent    report     reply

                                           [–] SynchroGold 1 point 11 days ago*

                                           Why would you sue their families? If your brother does something bad it
                                           doesn't make you liable, assuming they weren't in on it.
                                           permalink      embed         save    parent    report     reply

                                      load more comments (7 replies)

        [–] szayl 69 points 12 days ago

       Damn. :-( Sorry that happened to you. Props to the WSU police for apprehending the criminals.
        permalink    embed    save   report   reply

        [–] FlynnLive5 Mexicantown      20 points 12 days ago

       I’m sorry to hear that man. I used to live at Cass and Ferry and worked at Cass and Palmer. I
       always felt very safe. Just goes to show you always have to be on your toes.
        permalink    embed    save   report   reply

        [–] Logicalidiot 35 points 12 days ago
                                                                                                 <   >    discussions in r/Detroit                   X
       I'm glad you are okay. That is honestly terrifying.
        permalink    embed    save   report   reply                                              48 · 110 comments
                                                                                                             Tesla unveils radical, sci-fi, stainless-
        [–] Weekend833 29 points 12 days ago                                                                 steel pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                         5/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.130       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 7 of 24
                                                                                           last night. : Detroit

       One night, back in '01 I witnessed a guy steel a battery out of a Jeep parked on Canfield from my
       balcony. I was on the phone with WSUPD.
       They set up a car on Cass and one on Second - they had a perimeter set up while I was still on
       the phone with them. Regardless, one of the cruisers initially stopped the wrong guy - and being
       the eyes in the sky, I told em and they left that guy standing in the street to get the right guy...
       That poor guy had just been stopped while driving his van, head-on by the cruiser with it's lights
       on and ordered out at gunpoint - that exchange took less than ten seconds and he must've been
       asking himself, "wtf just happened?" "Did anyone else see that?" "Wait. Where'd everyone go?"
       "No one's gonna believe this just happened."
       Anyways, they got the guy with the battery one block south. He slipped through the alley right
       there.
       Kicker was, the girl who owned the Jeep declined to press charges and the guy was released the
       next morning.
        permalink    embed    save    report       reply

             [–] petuniar 7 points 11 days ago

             That kind of happened to me once. I was on the intersate coming back from Iowa to Michigan,
             and got pulled over. I had been speeding slightly. But the officer came up to me car, checked
             me out, and then quickly moved on with just a verbal warning. After that, I noticed several
             other cars of the same color pulled over as well. Definitely seemed like they were looking for
             someone in particular.
             permalink    embed      save    parent       report    reply

             [–] Blexit2020 Born and Raised          9 points 11 days ago

             7 years ago, my mother walked out onto her front porch one night, unaware that some dude
             was trying to break into her car. Being hot tempered and not thinking, she yelled out to the
             guy who then hopped out of her car and started shooting at her as he fled the scene. She
             thankfully didn't get hit, but did call the police. It took them, and I'm not joking, almost 3 hrs
             to show up. That was the day I officially said "eff Detroit" and I've hated the city ever since.
             I'm never going back. Ever.
             permalink    embed      save    parent       report    reply

                  [–] Weekend833 0 points 11 days ago

                  Eh, Detroit's getting better, but someone with that mindset would never be able to shake
                  the bias. Granted, there's sections that are place to never be, but sections that are good
                  are becoming more prevalent.
                  Regardless, no worries.
                  permalink    embed        save    parent    report     reply

                       [–] Blexit2020 Born and Raised              8 points 11 days ago

                       What parts of Detroit are getting better, though? Exclude downtown. The police
                       presence down there alone has always made it less dangerous than the neighborhoods.
                       But what areas are people talking about exactly that are getting better? Because
                       whenever I go back to visit family I, obviously have to go back to my old
                       neighborhoods and they've gotten worse. It's actually, if I'm being honest,
                       heartbreaking to see because I don't think people    are really talking about those areasX
                                                                       < > discussions in r/Detroit
                       or even going there to see exactly what living in those locations is like and why people
                                                                       48 · 110 comments
                       like me have just had it with Detroit.
                                                                                                   Tesla unveils radical, sci-fi, stainless-
                       permalink     embed         save    parent    report   reply                steel pickup
                            [–] PureMichiganChip 4 points 11 days ago*
https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                               6/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.131       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 8 of 24
                                                                                           last night. : Detroit

                            Parts of Southwest, Springwells, Corktown, New Center, Eastern Market,
                            Woodbridge, some areas along the riverfront, Livernois around the University
                            district and up to 8 mile, Rosedale Park.
                            Plenty of neighborhoods won't see improvement for a long time. Most people on
                            this sub acknowledge the problems Detroit has. Plenty of neighborhoods are
                            absolutely rotten, their residents have few marketable skills, and even if there were
                            jobs for them, they may not be able to get to them easily. The schools are bad.
                            We also see that it's the hub of a region made up of over 5 million people. Most
                            suburbs are profoundly boring and uninteresting. There is a ton of amazing history
                            in the city. There are exciting things happening in Detroit that you can't find
                            anywhere else in Michigan.
                            So, whatever you want to call the changes Detroit has been going through. I hope
                            to see that momentum continue. Plenty of white boomers in the suburbs wouldn't
                            touch Detroit with a 10 foot pole. They let it rot. Southeast Michigan can't continue
                            to let Detroit rot forever.
                            permalink    embed     save    parent   report   reply

                                 [–] Blexit2020 Born and Raised       3 points 11 days ago

                                 Yeah, I'm honestly just bitter. Detroit is my birthplace and where I grew up. But
                                 a lot of the experiences in my neighborhood were negative and hardened my
                                 heart towards Detroit as a whole. So, I guess "it's personal."
                                 I feel like that applies to anywhere with certain people. For example, I actually
                                 love New Orleans and it's where my great-grandmother's family came from. But
                                 there are PLENTY of people who are trying to escape New Orleans because of
                                 their experiences; mostly with violence. So, it depends on your experiences. For
                                 me, returning to Detroit would be like returning to an abusive relationship. And
                                 hearing people talk about how much better it's gotten is kinda like hearing
                                 people tell you how much better your crazy ex has gotten since they've been in
                                 "treatment." You're going to be suspicious, lol.
                                 permalink    embed       save   parent   report   reply

                            [–] Weekend833 1 point 11 days ago

                            Buddy of mine moved in around West Grand and Fort around there years ago and
                            hasn't had a single issue.
                            A lot of the older, stepping neighborhoods are having issues, but the areas that
                            have had significant demo - super high percentage of abandoned homes, that have
                            been removed, you know, urban prairie areas. Those areas, as something outside
                            of the visible and publicized areas of revitalization, are actually some truly, hidden
                            gems.
                            permalink    embed     save    parent   report   reply

                                 [–] Blexit2020 Born and Raised       4 points 11 days ago

                                 I'm not just talking about the buildings. A rundown neighborhood without
                                 ignorant, violent, people is still more tolerable than a neighborhood full of
                                 physically beautiful homes with ignorant and violent people. My issues with
                                                                           < > discussions in r/Detroit                       X
                                 Detroit always have been and always will be with the people. And as far as I
                                                                           48 · 110 comments
                                 know, the people haven't changed. I was      just there this spring for two funerals.
                                                                                     Tesla unveils radical, sci-fi, stainless-
                                 I will always agree that Detroit has some of thesteel most   well-built and beautiful
                                                                                           pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                             7/23
11/22/2019Case    2:19-cr-20768-PDB-EAS
                                  I was robbedECF    No.on27-5,
                                              at gunpoint  at CassPageID.132       Filed 02/14/20
                                                                   and Palmer (WSU Campus)                  Page 9 of 24
                                                                                           last night. : Detroit

                                 homes that any architect would consider a masterpiece. BUT...I can not be
                                 bothered with hood shit. I just can't, lol. That got old very quickly.
                                 permalink    embed     save    parent       report    reply

                                      [–] Weekend833 1 point 11 days ago

                                      I wasn't talking about the architecture. I was talking about the people.
                                      On the right block, race doesn't matter. Everyone helps everyone else. My
                                      truest Thanksgiving was spent down there... Everyone from the building
                                      brought what they could afford, we cooked it all together (okay, not
                                      everyone cooked, I just enjoyed neighborly company, but everyone brought
                                      something) and it was the most honest and truest Thanksgiving I've ever
                                      been a part of in my entire life.
                                      The hood drama? It's a block by block thing, mostly.
                                      I understand that that doesn't trump how you feel or what you've
                                      experienced or what you've been told. Detroit has so many blocks - and it is
                                      a block by block sort of thing - that there's always another story. All I'm
                                      saying is that a blanket assessment, that saves time and effort, discounts
                                      the communities that have developed in, and of themselves, as well as the
                                      good that they have fostered.
                                      Yeah, there's bad ones, too, but Detroit rekindled my faith in humanity.
                                      permalink    embed       save    parent       report   reply

                                           [–] Blexit2020 Born and Raised             2 points 11 days ago

                                           Well, I'm glad your experience has been positive. I wish I could say the
                                           same. But it simply isn't the case. It also doesn't help that I don't like
                                           cold weather and heavy overcast. Seasonal Affective Disorder is
                                           extremely high in Michigan as a whole because of that, and I did find
                                           myself more depressed in the atmosphere up there. I need sunlight and
                                           warmth, lol.
                                           permalink     embed        save    parent    report    reply

                                                 [–] Weekend833 2 points 11 days ago

                                                   Seasonal Affective Disorder
                                                Lol. I feel ya. Doc's got me on a prescription -for Vitamin D2- of all
                                                things (1x per week). No joke - these vitamins are not over the
                                                counter - I pick em up from the pharmacist. (Granted, she wrote the
                                                Rx because the insurance makes them less expensive - and the
                                                pharmacy texts me to pick them up. Knowing her, the latter of the
                                                two is her reasoning, because it reminds me to take the darn
                                                things.)
                                                 permalink     embed         save   parent     report   reply

                                                      [–] Blexit2020 Born and Raised             2 points 11 days ago

                                                      Yeah seriously, the low vitamin D levels are a huge problem for
                                                      people in midwest states and places like Seattle also, because of
                                                      the gloomy atmosphere. <That's      probably inwhy
                                                                                    > discussions          grunge music
                                                                                                       r/Detroit                   X
                                                      originated from there. It's an   expression
                                                                                48 · 110 comments
                                                                                                     of  the climate     of
                                                      Seattle, lol.                       Tesla unveils radical, sci-fi, stainless-
                                                                                                          steel pickup
                                                      Off topic:

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                  8/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.133
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 10 of 24
                                                                                           last night. : Detroit

                                                            Is it just me, or is there something wrong with Reddit's app
                                                            wherein it's not scrolling down when you're typing and the
                                                            keyboard ends up covering the screen where you're typing??
                                                            permalink       embed    save    parent   report   reply

                                                           continue this thread
                  [–] obsa -4 points 11 days ago

                  He used bold, guys, I think he means it.
                  permalink    embed        save    parent       report   reply

                       [–] Blexit2020 Born and Raised              9 points 11 days ago

                       Yes the hell she does. I went through some bullshit growing up there.
                       permalink     embed         save    parent    report    reply

                            [–] obsa 1 point 10 days ago

                            ok
                            permalink       embed         save   parent     report   reply

        [–] Cocobear8305 15 points 12 days ago

       Glad you’re safe and walked away. Materials can be replaced, life can not. Also glad they were
       caught.
        permalink    embed    save    report       reply

        [–] Matt_Graver 13 points 11 days ago

       Great job WSU and DPD police officers! Thank you for your service.
        permalink    embed    save    report       reply

        [–] StrawbreryRhubarbPie 32 points 12 days ago*

       I started walking guillen mall instead of cass after I heard the story of 2 separate people being
       robbed on cass by gun point about a month ago. An email sent to my account on October 24th
       detailed these events, I decided walking on cass wasnt safe anymore.
       The email concerning your incident hasn't come yet...
       Edit: normally these emails arrive 24-48 hours after the incident.
        permalink    embed    save    report       reply

             [–] _brodre midtown [S] 8 points 12 days ago

             would you be able to forward me the email once you get it? where does the email come from?
             permalink    embed      save    parent       report    reply

                  [–] bobbysoxblues 19 points 12 days ago*

                  WSU sends out an email to all faculty, staff and students detailing crime events that occur
                  on WSU property. If the crime is close enough to WSU and involves a WSU affiliated
                  person, they send that too. Source: am WSU affiliated.
                  permalink    embed        save    parent       report   reply

             [–] DotteDetroit 1 point 11 days ago

             This is what happens when you put Section 8 complexes within walking distance of 500K
             condos. Jealousy rears its head and the group think is it's easier to steal and get ahead than
             work for it.
                                                                                                <     >   discussions in r/Detroit                 X
             permalink    embed      save    parent       report    reply
                                                                                                48 · 110 comments
                  [–] ryhntyntyn 2 points 10 days ago                                                      Tesla unveils radical, sci-fi, stainless-
                  No. It’s not jealousy.                                                                   steel pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                       9/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.134
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 11 of 24
                                                                                           last night. : Detroit
                  permalink    embed        save    parent    report    reply

                  [–] StrawbreryRhubarbPie 2 points 11 days ago

                  Well these types of things happened in this area 12 years ago when I first started at
                  Wayne.
                  permalink    embed        save    parent    report    reply

                       [–] ryhntyntyn 2 points 10 days ago

                       Exactly. I was at WSU in 1999, and we had no condos but plenty of crime. WTF?
                       permalink     embed         save    parent    report   reply

                  [–] prominentcomposite 1 point 11 days ago

                  Thats a smarmy thing to say. You can't make a place better by not improving things, even
                  if not by your master plan.
                  permalink    embed        save    parent    report    reply

        [–] rgt88 20 points 12 days ago

       So what happens with these cats who get arrested? Charged, spent a week in county jail and then
       get released? I'm exaggerating obviously, but still...
        permalink    embed    save    report       reply

             [–] Coastival 7 points 12 days ago

             Probably
             permalink    embed      save    parent       report    reply

             [–] jimmy_three_shoes 12 points 11 days ago

             There's a ton of shit they're going to get charged with here.
             Grand Theft Auto, resisting arrest, property damage, use of a firearm while in the commission
             of a felony, likely having a stolen gun, just off the top of my head.
             I don't think these wastes of oxygen will be getting a sweetheart plea deal
             permalink    embed      save    parent       report    reply

                  [–] Lappy313 3 points 11 days ago

                  They will likely just get the auto-theft charge, but not all of the other stuff you mentioned.
                  According to their records, they'll most likely get a couple of months in jail and serve about
                  half of that.
                  permalink    embed        save    parent    report    reply

            load more comments (3 replies)

             [–] Lappy313 2 points 11 days ago

             That is not an exaggeration if Dickerson is overcrowded and there was no physical violence
             (like OP needing to go to hospital). The men's part of the jail overcrowds quicker than the
             female side. Not sure if they are under 18 but if they are adults, they won't serve full time
             unless they fuck up there.
             permalink    embed      save    parent       report    reply

             [–] xdeeman -2 points 11 days ago

             Well this is reddit and the majority of folks on here are against sending people to prison. If
             only we could send those 2 poor kids to Norway for prison - where they rehabilitate them - not
             lock them in inhumane cages we would all be better. /s  < > discussions in r/Detroit           X

             permalink    embed      save    parent       report    reply               48 · 110 comments

        [–] 8beers 30 points 11 days ago                                                           Tesla unveils radical, sci-fi, stainless-
                                                                                                   steel pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                           10/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.135
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 12 of 24
                                                                                           last night. : Detroit

       Carjackers running from the police and wrecking a car is something that would usually make the
       local news sites. Why haven't we seen any news of this?
        permalink    embed    save    report   reply

             [–] zerowasteminimalist 9 points 11 days ago

             I was thinking the same. I’d like to read the details the police provide the news.
             permalink    embed      save   parent   report   reply

             [–] _brodre midtown [S] 3 points 10 days ago

             local 4 news 5pm tonight
             permalink    embed      save   parent   report   reply

             [–] detroitdiesel metro detroit    9 points 11 days ago

             Don't mess with the comeback narrative
             permalink    embed      save   parent   report   reply

             [+] Lappy313 comment score below threshold (2 children)

       load more comments (1 reply)

        [–] waxymastermind177 Rivertown          11 points 12 days ago

       Glad you're alright.
        permalink    embed    save    report   reply

       load more comments (1 reply)

        [–] tokoolfourskool 30 points 12 days ago

       Just two years ago, a co-worker was at campus martius and a guy poked a gun in his ribs and told
       him to give him his wallet. This was at like 4 p.m. on a Saturday.
        permalink    embed    save    report   reply

       load more comments (1 reply)

        [–] Berbaw06 6 points 11 days ago

       That sucks man, glad you’re ok. Despite the city being a hell of a lot better than when I was a kid,
       there’s still risks. For years I told people Detroit is fine as long as you’re not going to the parts of
       the city you’d have no reason to go to in the first place. Then like two years ago my buddy got
       mugged on Monroe in Greektown right outside Red Smoke and Pizza Papalis in broad daylight. The
       mugger had him at gun point through his shirt and walked him over to an ATM and take out
       whatever his max was. My dumbass friend walked over to the ATM and tried to fight the guy
       instead of taking out a few hundred bucks. He got the shit beat out of him, but very luckily didn’t
       get killed. Dude is the best hockey player I know (pretty tough guy) and still was a target in broad
       daylight and got put into the hospital. Point of the story is no matter where you are or who you
       are, always have your guard up.
        permalink    embed    save    report   reply

        [–] niaelex2493 7 points 11 days ago

       Cassidy has never been safe. The campus and transplants have yall thinking that Detroit isn't
       dangerous just because you're downtown and near a college town. Glad you're safe.
        permalink    embed    save    report   reply

        [–] DetroitHooper313 east side       26 points 12 days ago
                                                                                        <   >      discussions in r/Detroit   X
       I got robbed in the midtown area 2 years ago, smh bunch of broke ass jealous ass people here
       unfortunately, but it is what it is. hope you’re feeling well,48
                                                                      i had
                                                                        · 110 a lot of anxiety when i got robbed
                                                                              comments
                                                                               Tesla unveils radical, sci-fi, stainless-
       and did not want to leave the house for a while.
                                                                                                    steel pickup
        permalink    embed    save    report   reply

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                              11/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.136
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 13 of 24
                                                                                           last night. : Detroit
        [–] nickdeedle 6 points 11 days ago

       Jesus Christ that’s a block over from me
        permalink    embed    save    report   reply

        [–] theresmydini 5 points 12 days ago

       I’m glad you’re alright. I knows it’s not alright but I’m glad you’re safe.
        permalink    embed    save    report   reply

        [–] Ahy_Jay 4 points 11 days ago

       Oh so that was why the police cars with full sirens was passing by my house. Im glad you are ok.
        permalink    embed    save    report   reply

        [–] awajitoka 18 points 12 days ago

       These sort of encounters are bound to happen. Detroit, downtown area, is mix of those who have
       and those who want. And those who want see how easy it is to get what others have.
        permalink    embed    save    report   reply

        [–] Catmouthsteve 21 points 12 days ago

       I’m sorry you got robbed, that sucks man. I tattoo a lot of Detroit cops and yeah dude it’s awful
       you are very lucky. I heard a similar story but the dudes stole a focus and plugged him in the back
       of the head when he walked away. They had everything and still killed him.
       I’m sorry you got robbed people suck so bad get a CPL. You got your life man, give thanks!
       Actually that probably just would have led to you getting your gun stolen. Did you see them
       coming? I visit a Detroit hospital daily to see my baby and over the past 3 months, 3 incidents
       came up where I thought we were gonna get robbed.
       I’m a big thicc bearded dude with a mean look (I’m softer than baby shit and a giant pussy full
       disclosure), and I’m not sure how close it was but ugh.
        permalink    embed    save    report   reply

             [–] jlgemma 6 points 11 days ago

             I recently moved to downtown Detroit (37 yo single woman). And now that it’s dark early, I
             will often walk home at night by myself. I’ve always felt safe but now I’m getting a little
             freaked hearing these stories.
             permalink    embed      save   parent   report   reply

                  [–] Catmouthsteve 6 points 11 days ago

                  Well everyone is safe until they aren’t, just be very alert and be able to protect yourself.
                  Everyone is talking about CPL’s on here including me, but the fact of the matter is if you
                  have a gun and you need to defend yourself with it you need to be able to quick draw that
                  shit in under a second, then you gotta shoot someone, which is super rude.
                  If you have a safety and don’t have a round in the chamber it would take a while, and
                  whomever is taking from you is point long theirs at you already.
                  I would feel weird running around with a bullet in the chamber you know? Maybe I’m
                  paranoid but I would accidentally shoot myself in the leg pulling my pants up or something
                  dumb. I feel like if OP had a gun and went for it he would be dead in his situation, they
                  caught him getting in his car, you know?
                  Running real fast works, don’t carry cash.                            <   >      discussions in r/Detroit   X
                  There are cops everywhere too, if you’re in trouble find a green light cops get dispatched
                                                                     48 · 110 comments
                  there first                                                  Tesla unveils radical, sci-fi, stainless-
                                                                                                    steel pickup
                  Sorry about the ramble wall

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                              12/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.137
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 14 of 24
                                                                                           last night. : Detroit

                  permalink    embed      save    parent       report   reply

                       [–] nahumgaldmartinez 5 points 10 days ago

                       It is a bit rude isn’t it...
                       permalink    embed        save    parent    report    reply

             [–] svene 2 points 8 days ago

             Saw a video like this, it was really sad. He was in a jeep I think. The two dudes roll up on him
             in the gas station parking lot, one pulls a gun. He clearly shows he isn't resisting, pulls out his
             stuff, hands over the keys, and they jacker pauses, then shoots the guy in the face , then they
             drive away. So damn cold.
             permalink    embed    save    parent       report    reply

             [–] thecodebelongstome 2 points 11 days ago

             If he had a CPL how would they steal a gun they didnt know about? The whole point of a CPL
             is to keep it concealed......
             OP if you want to learn to shoot or want advice on getting a CPL send me a message, I would
             be happy to take you to the range and show you the ropes!
             permalink    embed    save    parent       report    reply

                  [–] Catmouthsteve 4 points 11 days ago

                  I was thinking from my perspective, I would have to leave the piece in the car because of
                  not being able to carry in certain places
                  permalink    embed      save    parent       report   reply

                  [–] UncleAugie 1 point 11 days ago

                  Smart Idea, aggro by your post history, not someone I want instructing ANYONE on the
                  proper use of a gun.
                  You have any certifications to instruct?
                  permalink    embed      save    parent       report   reply

                       [–] thecodebelongstome 0 points 11 days ago

                       No I dont, my advice would be to get proper training if you want to buy a gun, starting
                       with a CPL class. The one at Action Impact is HIGHLY recommended. They did a great
                       job. They also offer a ton of classes on defense and situational awerness.
                       Curious what makes you think I am such a danger that you wouldnt want me taking
                       someone to the range and showing them how to shoot a gun?
                       permalink    embed        save    parent    report    reply

                            [–] UncleAugie 1 point 11 days ago

                            Your aggro attitude is the WRONG way to introduce someone to the proper way to
                            handle a firearm with respect.
                            You also haven't produced any data to back up your claims, which makes you a liar,
                            making things up to bolster your argument. Being a liar shows your judgment is
                            off, having poor judgment is dangerous around firearms.
                            permalink     embed         save   parent     report   reply

                                 [–] thecodebelongstome 4 points 11 days ago

                                 How is offering to teach someone to shoot< >and     handle aingun
                                                                                  discussions         and aggressive X
                                                                                                 r/Detroit
                                 attitude? You are acting like I am offering to run around looking for the perp
                                                                          48 · 110 comments
                                 just to blast him xD                               Tesla unveils radical, sci-fi, stainless-
                                                                                                   steel pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                           13/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.138
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 15 of 24
                                                                                           last night. : Detroit

                                 I haven't actually made any claims, about anything, so not sure how I am lying
                                 about things I haven't stated......
                                 permalink         embed     save    parent       report    reply

                                       [–] UncleAugie -1 points 11 days ago

                                       YOur lies
                                       https://www.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gun
                                       point_on_at_cass_and_palmer/f75fmp1?
                                       utm_source=share&utm_medium=web2x
                                            So this stat is heavily skewed by the dumbass open carriers. If you open
                                            carry, fuck you. You make yourself a target and put everyone in danger
                                            around you.
                                       This was in response to my claim, backed up with cited research that
                                       owning a gun increases your chance of death by gun.
                                       permalink       embed        save    parent       report   reply

                                              [–] thecodebelongstome -2 points 11 days ago*

                                              Haha didnt even realize that was you. Maybe take a deep breath before
                                              you have a rage induced heart attack. If you want me to get you sources
                                              you can wait until I am not on mobile. Based on your attitude towards
                                              me however I don't really think it matters, you just want to argue an
                                              anti gun stance in bad faith.
                                              Edit: I would be happy to take you to the range as well if you would like.
                                              Just shoot me a PM.
                                              permalink      embed         save    parent    report     reply

                                                     [–] UncleAugie -1 points 11 days ago

                                                     AS stated I have my own firearms, and my own range to shoot on, I
                                                     dont want to be anywhere near you when you have a firearm.
                                                     permalink      embed         save   parent     report   reply

        [–] thecodebelongstome 15 points 12 days ago

       And this is why I carry a gun even in the "safe" areas. People are nuts and you can never be too
       careful.
        permalink    embed    save    report       reply

             [–] barky_ 6 points 11 days ago

             So you're getting into your car and a guy puts a gun to your head and asks for your wallet.
             What do you do?
             permalink    embed      save    parent    report    reply

                  [–] thecodebelongstome -3 points 11 days ago

                  Is he in front of me? If so, "Okay man just don't hurt me" reach into my sweatshirt pocket
                  and double tap him through the sweatshirt. If he is behind me, one hand into the pocket
                  on the firearm and the other hands over the wallet. Try to get him in front of me or away
                  from me without compromising myself or others.
                  permalink    embed        save    parent   report    reply
                                                                                                    <   >    discussions in r/Detroit   X
                       [–] zombiejim 7 points 11 days ago

                       Is your double-tap through the sweatshirt enough      to kill
                                                                       48 · 110      instantly? Because if there's a
                                                                                comments
                                                                                 Tesla unveils radical, sci-fi, stainless-
                       gun to your head all the other person needs to do is live long enough to pull the trigger
                                                                                 steel pickup
                       once. I have no firearms training myself, so I'm genuinely curious.

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                        14/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.139
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 16 of 24
                                                                                           last night. : Detroit

                       permalink    embed        save    parent    report    reply

                            [–] thecodebelongstome 2 points 11 days ago

                            Rule of thumb is no. It's a bit more nuanced than just double tap, but I was trying
                            to be succinct in my answer. It really gets summed up to your willingness to
                            gamble one way or the other. On one hand you do nothing, hope he walks off and
                            doesnt shoot you anyway, on the other you shoot first and hope the safety is
                            on/you can move before he gets a shot off.
                            It is really tough to say "well here is exactly what I would do in this situation"
                            because of how many variables come into play. For example, when I was robbed at
                            gunpoint I was carrying, and didnt use it because in my specific circumstance I
                            made the decision that he was not going to shoot if I complied and because I could
                            not get a position where I felt safe to shoot. It worked for me, but not every
                            position is the same. A lot of it comes down to situational awerness and practice.
                            permalink     embed         save   parent     report   reply

                       [–] Theswagmaster313 7 points 11 days ago

                       r/iamverybadass
                       permalink    embed        save    parent    report    reply

                       [–] Batterytron 2 points 11 days ago

                       You need to rethink your strategy because a semi auto will probably jam after the first
                       shot if fired in a pocket or in a jacket. I had that happen to me before and it's
                       apparently a common occurrence after looking into it.
                       I'd recommend a M&P model 340 .357 revolver for your purposes. It's useful for up
                       close encounters, if someone grabs for it it'll still shoot as there isnt a slide to push out
                       of battery.
                       permalink    embed        save    parent    report    reply

             [+] [deleted] 11 days ago* (2 children)

             [–] AndyH13 9 points 11 days ago

             How is carrying going to help if someone has already drawn a condition 0 firearm on you?
             permalink    embed    save    parent       report    reply

                  [–] greenw40 4 points 11 days ago

                  Everyone who carries a gun on reddit seems to think that they have a wild west style quick
                  draw.
                  permalink    embed      save    parent       report   reply

                  [–] thecodebelongstome 3 points 11 days ago

                  Remains to be seen. If he never had a chance to defend himself, it wouldn't. Do you know
                  he never had a chance? Did they ever look away? What's his proficiency with draw and
                  shoot? Has he practiced regularly? Does he have adequate defense training? Lots of
                  variables to consider. Maybe it helps, maybe it doesnt. I will take the chance of having it
                  and not using it over being shot for my car 100/100.
                  permalink    embed      save    parent       report   reply

                       [–] AndyH13 5 points 11 days ago

                       None of those circumstances would change the<fact
                                                                       > that   it's safer
                                                                           discussions      to cooperate, as
                                                                                       in r/Detroit                                        X

                       taught by any "adequate defense training".  48 · 110 comments
                       permalink    embed        save    parent    report    reply                 Tesla unveils radical, sci-fi, stainless-
                                                                                                   steel pickup
                            [–] thecodebelongstome -1 points 11 days ago

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                           15/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.140
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 17 of 24
                                                                                           last night. : Detroit

                            Tell that to the people who cooperate and then are shot in the back. I'll take my
                            chances of not dying thanks.
                            Edit: there was a post here on this sub yesterday with the crime stats for the
                            weekend and someone was shot after complying. Thankfully they survived.
                            Compliance is not a guarantee of safety.
                            permalink       embed         save    parent    report    reply

                                 [–] roywarner 1 point 11 days ago

                                 The odds of that are much lower than getting hurt when resorting to violence. I
                                 hope you stay away from casinos if this is how you gamble.
                                 permalink         embed         save   parent     report   reply

                       [–] Bassmeant 2 points 11 days ago

                       I've actually been robbed in a home invasion at gun point. Those questions are
                       irrelevant
                       permalink     embed         save    parent       report   reply

                 load more comments (1 reply)

             [+] UncleAugie comment score below threshold (4 children)

        [–] FlynnLive5 Mexicantown      18 points 12 days ago

       Do you need help getting a new car? Perhaps a few of us Redditors can help
        permalink    embed    save    report       reply

             [–] _brodre midtown [S] 28 points 12 days ago

             thank you so much for this offer. i'm insured and i'll probably be okay just have to deal with all
             this shit. but that's very sweet of you to suggest and it made me feel good
             permalink    embed      save    parent       report    reply

        [–] Slowroll900 3 points 12 days ago

       I’m glad you’re okay. I worry about things like this happening often.
        permalink    embed    save    report       reply

        [–] detroitdiesel metro detroit      3 points 11 days ago

       Glad you are alright. I was robbed once and the only thing I could think of is somebody is going to
       call my mom and tell her I'm dead. Weird to think about that now.
        permalink    embed    save    report       reply

        [–] erickhan73 10 points 12 days ago

       My daughter is a senior at WSU. I'm always telling her to be careful. Glad you were not injured.
        permalink    embed    save    report       reply

             [–] Lappy313 -4 points 11 days ago

             I graduated from WSU. Guess what? I'm still alive (fancy that!) and the only crime I dealt with
             was a basic white chick who violated my lease in the glass tower of 4500 Cass (she had her
             dirty, gross "motorcycle gang" wannabe dad illegally live there for a few weeks). The campus
             of Wayne State is not some Wild Wild West/Gang turf area.
             permalink    embed      save    parent       report    reply

                  [–] Evilmanta 12 points 11 days ago
                                                                                                    <   >   discussions in r/Detroit                 X
                  While I understand where your outrage is coming from, it's not terrible advice to just be
                  careful in any urban area at night. :P           48 · 110 comments
                                                                                                             Tesla unveils radical, sci-fi, stainless-
                  permalink    embed        save    parent       report    reply                             steel pickup
        [–] BigBlackHungGuy east side         3 points 12 days ago

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                                     16/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.141
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 18 of 24
                                                                                           last night. : Detroit

       I’m glad you’re ok and those scumbags are caught.
       Sorry this happened. Sometimes there are monsters that walk among us.
        permalink    embed    save    report   reply

        [–] Dada2fish 6 points 11 days ago

       Of course this shit is still happening. One of the safest areas of Detroit doesn't mean you can put
       your guard down. Glad the police were nearby and they were caught.
        permalink    embed    save    report   reply

        [–] Carfr33k 6 points 11 days ago

       It's Detroit. Crime is still real.
        permalink    embed    save    report   reply

        [–] Tedmosby9931 New Center          5 points 12 days ago

       Did you have headphones in or just on you?
        permalink    embed    save    report   reply

             [–] _brodre midtown [S] 15 points 12 days ago

             nope just in my pocket. he told me to empty my pockets. i obliged.
             permalink    embed      save   parent   report   reply

        [+] [deleted] 12 days ago* (4 children)

        [–] fuckfucknoose 2 points 11 days ago

       I wonder if these two were responsible for the string of armed robberies in midtown these last few
       weeks? Either way, glad you're safe.
        permalink    embed    save    report   reply

        [–] MrktngDsgnr 2 points 10 days ago

       Yep. Pretty sure all of the suspects are affiliated. Similar descriptions, always in a group of two or
       more, and they know the areas and patrols apparently. Bigger problem than youd think
        permalink    embed    save    report   reply

        [–] smash_lee_g 2 points 8 days ago

       I work at an ice cream shop in Midtown, not a student or resident. But WSU cops are friggin
       amazing. If it weren't for them, a lot of the crap that goes down in Midtown would never be
       addressed because let's be honest...Detroit cops would take 12 to 24 hours to show up to a
       call....if at all.
        permalink    embed    save    report   reply

        [–] averageryan 4 points 12 days ago

       Really glad you’re alright. Pretty scary stuff.
       Out of curiosity, though they wrecked your car, you surely get some sort of payment/reconciliation
       from the suspects once their court proceedings are over? I know that takes some time and you
       probably need your car now, but have the police told you how that is going to work?
        permalink    embed    save    report   reply

             [–] _brodre midtown [S] 9 points 12 days ago

             not sure how that works, i will have to press charges against them, i don't expect they have
             anything based on the fact that they were robbing me. i don't know how thats gonna work.
                                                                                        <   >      discussions in r/Detroit                 X
             permalink    embed      save   parent   report   reply
                                                                                        48 · 110 comments
        [–] Thepolitician21 4 points 11 days ago
                                                                                                    Tesla unveils radical, sci-fi, stainless-
       I’m sorry to hear that man. I’m happy you’re safe. Unfortunately steel
                                                                          we have
                                                                              pickupto be constantly on
       alert for shitheads. You’re lucky the cops were close but obviously not close enough to stop what
https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                            17/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.142
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 19 of 24
                                                                                           last night. : Detroit

       happened to you. Grab a gun permit, get some training or range time in, and keep your head on a
       swivel at night. If you’re feeling anxious don’t hesitate to reach out to a therapist; even if it’s just
       for a session or two
        permalink    embed    save    report       reply

        [–] W02T 4 points 11 days ago

       Makes me worry for my niece who is a commuter student at WSU.
       People keep telling me about how Detroit is getting so much better. But…
        permalink    embed    save    report       reply

        [–] ryhntyntyn 4 points 11 days ago

       That sucks. I'm sorry. I've been gone a long time. I lived in the corridor my entire time in Detroit
       and I would have never described any of the surrounding areas, even WSU as safe.
        permalink    embed    save    report       reply

        [–] william-o boston edison     1 point 11 days ago

       If this happens are you allowed to turn around and shoot him in the face
        permalink    embed    save    report       reply

             [–] greenSixx 7 points 11 days ago

             Yes, but he will probably shoot you first
             permalink    embed      save    parent    report   reply

        [–] Augustushomme 2 points 11 days ago

       Glad the fuckers got caught. Insurance should cover your car right?
        permalink    embed    save    report       reply

        [–] _D_V_E 2 points 10 days ago*

       I got an email on October 24th from Wayne State about two armed robberies that happened the
       previous night and I haven't received anything about this. Also I don't see anything about this on
       channel 4s YouTube channel or website. A carjacking in midtown would make some news (not
       frontpage).
       EDIT: I do see the channel 4 article where it says suspects are in jail.
        permalink    embed    save    report       reply

             [–] _brodre midtown [S] 3 points 10 days ago

             it aired on the 6pm news. the segment is embedded in the article on their website. suspect
             will be charged tomorrow morning, FBI is involved, guy who held me up was on probation
             after just having served a 10 year sentence. then did this. FBI agent told me he’ll retire before
             this guy gets out of jail.
             permalink    embed      save    parent    report   reply

                  [–] sixwaystop313 1 point 10 days ago

                  Damn man; I'm glad to hear you complied and glad you're safe. Thanks for sharing your
                  story.
                  permalink    embed        save    parent   report   reply

             [–] bobbysoxblues 3 points 10 days ago*

             https://www.clickondetroit.com/news/2019/11/12/armed-robbery-on-campus-of-wayne-state-
             university-ends-in-car-crash/                    < > discussions in r/Detroit       X

             Complete with video.                                                       48 · 110 comments
                                                                                                   Tesla unveils radical, sci-fi, stainless-
             permalink    embed      save    parent    report   reply
                                                                                                   steel pickup
        [–] Lazy_Eye_Productions 4 points 12 days ago

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                           18/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.143
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 20 of 24
                                                                                           last night. : Detroit

       Unfortunately it's always going to happen. It dont matter where your at or when.
        permalink    embed    save    report       reply

        [–] Beetime 1 point 12 days ago

       The corridor being the corridor. Not one of the safest. I’m sad that you had to go through that.
        permalink    embed    save    report       reply

             [–] iamsolarpowered 28 points 12 days ago

             This is quite a few blocks from Cass Corridor and I'm pretty sure it's not 1996 anymore.
             permalink    embed      save    parent    report   reply

        [–] erickhan73 1 point 10 days ago

       I agree. Lived in Detroit until 97 when I got married. Southwest. Livernois & vernor.
        permalink    embed    save    report       reply

        [–] PinkFreud97 1 point 10 days ago

       Holy shit. I live in the building across from where OPs car was. It’s the only parking where this
       must have happened. 51 W Palmer (Isabelle). That is so crazy. Im sorry you had to deal with this
       OP.
        permalink    embed    save    report       reply

             [–] _brodre midtown [S] 3 points 9 days ago

             i live in the isabelle. this happened in front of the dumpster where people park. i told nachelle
             the building manager to send an building wide email to alert the tenants. she hasn’t.
             permalink    embed      save    parent    report   reply

                  [–] PinkFreud97 2 points 9 days ago

                  Wow. I park right there daily when I’m too lazy to carry things when I park further away.
                  Can’t believe she hasn’t sent anything. They probably don’t want people getting scared
                  and moving out lol. Glad you’re okay though!
                  permalink    embed        save    parent   report   reply

        [–] Detroit-REI 1 point 7 days ago

       Downtown is not safe especially midtown
        permalink    embed    save    report       reply

        [–] Demiglitch -4 points 12 days ago

       Can’t imagine finally getting a chance to die and turning it down.
        permalink    embed    save    report       reply

        [–] Michigan_made 3 points 11 days ago

       Why is this still happening on Wayne States campus?
        permalink    embed    save    report       reply

             [–] Parkwaydrivehighway -4 points 11 days ago

             because it's impossible to stop all crime, Wayne State is one of the safest campuses in the
             state
             permalink    embed      save    parent    report   reply

            load more comments (1 reply)

        [–] TheMadBattler -1 points 11 days ago
                                                                                        <   >      discussions in r/Detroit                 X
       Dey was good boys dey din du nuffin
                                                                                        48 · 110 comments
        permalink    embed    save    report       reply
                                                                                                    Tesla unveils radical, sci-fi, stainless-
             [–] HarryTheBunny 1 point 9 days ago                                                   steel pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                            19/23
11/22/2019Case     2:19-cr-20768-PDB-EAS
                                   I was robbedECF    No. on
                                                at gunpoint 27-5,  PageID.144
                                                             at Cass and Palmer (WSU Filed 02/14/20
                                                                                     Campus)                 Page 21 of 24
                                                                                             last night. : Detroit

             Lol
             permalink    embed       save    parent    report   reply

        [–] jiggilo 1 point 11 days ago

       I work at Wayne State and have access to the crisis communications and have yet to see anything
       about this. WSUPD always emails us when something like this happens too. I can't find anything
       on the news at all. All our social channels online have 0 discussions about it too.
       OP Can you please provide at least one news outlet or any mention of this? At this point, I'm sorry
       to say but I'm pretty skeptical of your story. I hope you are telling the truth and not trying to
       spread false information.
        permalink     embed    save    report       reply

             [–] _brodre midtown [S] 5 points 11 days ago*

             i am not a student, i’m just a midtown resident. local 4 is interviewing me today, it will air on
             the 5 o’clock news.
             permalink    embed       save    parent    report   reply

                   [–] jiggilo 2 points 11 days ago

                   I'm glad you're being interviewed today - it needs to be public knowledge! I am shocked
                   the police department hasn't said anything about this since usually within 24hrs we hear
                   something. I'm trying to figure out why that wasn't the case because things like this
                   should be reported ASAP.
                   Thank you for responding, and I apologize for possibly questioning your story - it was just
                   impossible to validate at the time (and obviously not your fault).
                   permalink   embed         save    parent   report   reply

                   [–] _D_V_E 1 point 10 days ago

                   Shouldn't matter if you are a student or not if wsupd responds to a violent crime on
                   campus they will send an alert/bulletin.
                   permalink   embed         save    parent   report reply

        [–] xyamerican -22 points 12 days ago* @

       edit -20 downvotes and someone gave me a gold. My first reddit gold. Thx human.
       i laugh every time i see some of these “detroit so cool, everyone is so nice!” threads or “im
       coming to visit detroit! do what now? i’m so excited!” or when swiping on tinder or you’re at a
       party and you see the type of girl that’s like “OMG BETTY I LOVE DETROIT DETROIT BEST CITY”
       so naive. so dumb. detroit is cold, stupid, ugly, corrupt. chicago may technically have more crime,
       but there are so many more people there and the good parts of CHI are actually pretty and cool,
       bustling with people.
       anyway glad you’re safe OP. i’ll take my hivemind downvotes now over saying Detroit is shit and
       still unsafe despite the (usually white) girl hype. source: have lived in or in detroit bordering cities
       for around 23 years, been to “underground warehouse parties” lots of stuff
       i just remember that it only takes one time for a goonie to fuck your life up and that detroit
       doesnt make me feel safe. you people do what you want and “enjoy your great city”— but until
       decent education, mass affordable housing, public transport, and 2 story kroger where prices
       aren’t marked up for being downtown comes to the city, i for one, will hardly spend any leisurely
                                                                 < > discussions in r/Detroit           X
       time there. and i avoid business there when possible. any digital art types want to collab though?



                                                                                        -
       pmme                                                       48 · 110 comments
                                                                                                   Tesla unveils radical, sci-fi, stainless-
        permalink     embed    save    report       reply
                                                                                                   steel pickup
             [–] truck_rips 13 points 12 days ago

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                           20/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.145
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 22 of 24
                                                                                           last night. : Detroit

             Well why don’t you stay inside and play your little video games the. and the rest of us will be
             out actually experiencing life. Risks and all.
             permalink    embed    save    parent       report    reply

            load more comments (1 reply)

             [–] TotesMessenger 1 point 10 days ago

             I'm a bot, bleep, bloop. Someone has linked to this thread from another place on reddit:
                 •   [/r/negativewithgold] "i laugh every time i see some of these “detroit so cool, everyone
                     is so nice!” threads or “im coming..." [-21]
              If you follow any of the above links, please respect the rules of reddit and don't vote in the other threads.
             (Info / Contact)

             permalink    embed    save    parent       report    reply

             [–] Blexit2020 Born and Raised        -3 points 11 days ago*

             This. 1000%. The only people who hype Detroit are hipsters who move into the downtown
             area and try to act like they know what a real Detroit experience is like. Like boy/girl bye.
             Please try living in Southwest Detroit right off of Fort St. And Schaefer, 6 Mile and Greenfield,
             or Mack and Conners and see how fulfilling your "Detroit experience" is. They haven't a clue.
             And most of them have only been living there for a few years. Meanwhile, those of us who
             grew up there and were literally run up out of the city to greener pastures just roll our eyes
             because let something like this happen a few more times. They'll be at rent.com looking for
             homes in Novi, West Bloomfield, Canton, White Lake, Birmingham etc. faster than these hood
             fools can say "run me them Jordans bitch!"
             permalink    embed    save    parent       report reply

                  [–] wolverinewarrior 3 points 11 days ago

                  Sometimes, places can change. Like Detroit went from a fairly vibrant city of almost 2
                  million people, and devolved into a decaying, crime ridden city, it can also change for the
                  better. Why not help in that regard, instead of the needless rancor.
                  permalink    embed      save    parent       report   reply

                       [–] Blexit2020 Born and Raised            4 points 11 days ago

                       Honestly, my family did a lot for Detroit and tried many times to help with the
                       community; my mother especially. She's a social worker and was working in DPS
                       driving herself nearly insane trying to get parents, members of local communities, and
                       the Detroit Public School district overall to help with a program that was meant to
                       encourage education and awareness of mental health amongst the parents of the
                       students because she knows that's where it all starts; in the home. Very few people
                       made efforts to build that program. Meanwhile, everything she worked hard for to
                       provide for my brother and myself was either stolen or destroyed. After a while, you
                       just get tired.
                       permalink    embed        save    parent    report reply

                            [–] wolverinewarrior 1 point 9 days ago

                               Meanwhile, everything she worked hard for to provide for my brother and
                               myself was either stolen or destroyed. After a while, you just get tired.
                            I am saddened to read that! It definitely starts
                                                                          < > indiscussions
                                                                                   the home,  in Ir/Detroit
                                                                                                    agree very much. InX
                            general, the nuclear family is broken in the 48city,
                                                                             · 110and  alot of former Detroit residents



                                                                                         -
                                                                                   comments
                            are taking that family instability to the inner ring suburbs.
                                                                                    Tesla unveils radical, sci-fi, stainless-
                                                                                                   steel pickup
                            permalink     embed         save   parent     report reply


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                              21/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.146
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 23 of 24
                                                                                           last night. : Detroit
        [–] Blexit2020 Born and Raised            -10 points 11 days ago*

       First, thank goodness you made it out alive. That could've been a tragedy.
       Second, there's no such thing as a "safe" area in Detroit. The two words don't even go together.
       When you keep that in mind, you'll always be on alert and make more cautious decisions; like
       getting strapped yourself.
       Seriously. Eff every square inch of that city. I hate it with a passion.
        permalink    embed     save       report     reply

             [–] chillenchillada 4 points 11 days ago

             <Checks the subreddit name>
             Uhhhhh.....
             permalink      embed     save        parent   report     reply

                  [–] surprise6809 east side           2 points 11 days ago

                  I see that it's called /r/Detroit, not /r/OnlySayNiceThingsAboutDetroit
                  permalink        embed     save     parent       report   reply

                  [–] Blexit2020 Born and Raised             -3 points 11 days ago

                  Yes. I know exactly where I'm at. I said what I said. Fight me. -_-
                  permalink        embed     save     parent       report   reply

             [–] DeepRoy69 2 points 11 days ago

             Why are you on this sub if you hate Detroit?
             permalink      embed     save        parent   report     reply

                  [–] Blexit2020 Born and Raised             1 point 11 days ago

                  Mind your business.
                  permalink        embed     save     parent       report   reply

        [+] Logan051361 comment score below threshold (31 children)

        [+] sshevie comment score below threshold (2 children)

        [–] ksiazek7 -5 points 11 days ago

       Shitty stuff happens everywhere. It sucks but yes it happens.
        permalink    save    report       reply

        [–] Litigious_Giraffe -42 points 12 days ago

       gotta watch out for them MAGA hat wearers man!
        permalink    save    report       reply

             [–] chillenchillada 4 points 11 days ago

             They could have had a sandwich and some rope!!
             permalink      save    parent    report       reply

             [–] kouderd 2 points 12 days ago

             Theft is caused by socio-economic issues that the administration has yet to solve. The
             economy is going great but only the rich are getting richer and the poor are still getting poorer
             every day
             permalink      save    parent    report       reply

                  [–] ZHaDoom dearborn              2 points 11 days ago                <   >      discussions in r/Detroit                 X

                  Solve? Take a look at the history of the mayors in Michigan.
                                                                     48 · 110 comments
                                                                                                    Tesla unveils radical, sci-fi, stainless-
                  permalink        save    parent     report   reply
                                                                                                    steel pickup
                  [+] [deleted] 12 days ago (1 child)

https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                            22/23
11/22/2019Case   2:19-cr-20768-PDB-EAS
                                 I was robbedECF    No. on
                                              at gunpoint 27-5,  PageID.147
                                                           at Cass and Palmer (WSU Filed 02/14/20
                                                                                   Campus)                 Page 24 of 24
                                                                                           last night. : Detroit

        [–] thecodebelongstome 13 points 12 days ago

       Like making this a political statement instead of talking about real issues....
        permalink    save    parent   report   reply

        [–] dw565 -11 points 10 days ago

       Why'd you feel the need to specify their race?
        permalink    save    report   reply

             [–] _brodre midtown [S] 12 points 10 days ago

             for the same reason i specified their gender. it’s factual and relevant when describing armed
             robbery suspects.
             permalink      save   parent   report   reply

             [–] HarryTheBunny 2 points 9 days ago

             If he didn’t, we would have assumed the muggers were black anyway
             permalink      save   parent   report   reply




                 about                         help                          apps & tools                  <3
                 blog                          site rules                    Reddit for iPhone             reddit premium
                 about                         Reddit help center            Reddit for Android            reddit coins
                 advertising                   wiki                          mobile website                redditgifts
                 careers                       reddiquette
                                               mod guidelines
                                               contact us


              Use of this site constitutes acceptance of our User Agreement and Privacy Policy. © 2019 reddit inc. All rights reserved.
                                         REDDIT and the ALIEN Logo are registered trademarks of reddit inc.


                                                                                                                                                π




                                                                                         <   >     discussions in r/Detroit                 X




                                                                                         -
                                                                                         48 · 110 comments
                                                                                                    Tesla unveils radical, sci-fi, stainless-
                                                                                                    steel pickup


https://old.reddit.com/r/Detroit/comments/dub714/i_was_robbed_at_gunpoint_on_at_cass_and_palmer/                                            23/23
